EXHIBIT 10.4

KBL Healthcare Acquisition Corp. II

757 Third Avenue

21st Floor

New York, NY 10017

                         , 200    

Dr. Marlene Krauss

[address]

Dear Dr. Krauss:

In connection with the merger and related business combination transactions
(collectively, the “Acquisition”) prescribed by the Agreement and Plans of
Reorganization (“Acquisition Agreement”) entered into as of September 1, 2006,
by and among the KBL Healthcare Acquisition Corp. II (“Company”), SII
Acquisition, Inc. (the “Merger Sub”), Summer Infant, Inc., Summer Infant Europe
Ltd. and Summer Infant Asia, Ltd. (collectively the “Target Companies”), and the
stockholders of the Target Companies, we hereby offer you the position of
Chairman of the Board of the Company and offer you employment with the Company
on the terms set forth herein.

1. The Company hereby appoints you as Chairman of the Board of Directors of the
Company and hereby employs you, and you hereby accept such appointment and
employment, on the terms set forth herein, effective as of the date (“Effective
Date”) of consummation of the Merger contemplated by the Acquisition Agreement.

2. The term of this Agreement shall be for a period of three (3) years
commencing on the Effective Date, unless terminated earlier pursuant to Section
8 hereof.

3. You shall serve as Chairman of the Board of the Company with such duties and
responsibilities as may from time to time be assigned to Chairman by the Board
of Directors of the Company (the “Board”), commensurate with your title and
position. You shall report directly to the Board. You shall perform your duties
out of offices that you maintain at your expense at a location in the United
Stated determined by you. You shall perform such duties and obligations
conscientiously and to the best of your ability and experience and in compliance
with law. You agree to comply with and be bound by Company’s operating policies,
procedures, and practices from time to time in effect during Chairman’s
employment. You shall devote that portion of your business time and energies to
the business and affairs of the Company as is reasonably necessary to fully and
faithfully execute your duties hereunder. You may, however, engage in other
commercial, civic and non-for-profit activities, including those for which
compensation is paid, so long as such activities do not interfere with the
performance of your duties to the Company and otherwise comply with the terms
hereof.



--------------------------------------------------------------------------------

4. During the term of this Agreement, you shall be paid an initial salary of
$125,000 per annum, payable as earned at Company’s customary payroll periods in
accordance with Company’s customary payroll practices.

5. You will receive such benefits and be eligible to participate in such benefit
plans as made available to other Members of the Board of the Company, subject to
the terms and conditions, including eligibility of such plans.

6. Company will reimburse you for all reasonable and necessary expenses incurred
by you in connection with Company’s business, provided that such expenses are
deductible to Company, are in accordance with Company’s applicable policy and
are properly documented and accounted for in accordance with the requirements of
the Internal Revenue Service.

7. You acknowledge that as a result of your employment with the Company, you
have and will obtain secret and confidential information concerning the business
of the Company, the Target Companies and their subsidiaries and affiliates (all
of such entities referred to collectively in this Section, as the “Company”).
Other than in the performance of your duties hereunder, you agree not to
disclose, either during the Term of your employment with the Company or at any
time thereafter, to any person, firm or corporation any confidential information
concerning the Company which is not in the public domain including trade
secrets, budgets, strategies, operating plans, marketing plans, patents,
copyrights, supplier lists, company agreements, employee lists, or the customer
lists or similar information of the Company. If you commit a breach, or threaten
to commit a breach, of any of the provisions of Section 7, the Company shall
have the right and remedy (in addition to all other remedies under law or
equity) to seek to have the provisions of this Agreement specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed by
Chairman that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach may cause irreparable injury to the Company and that money
damages may not provide an adequate remedy to the Company.

8. This Agreement may be terminated earlier than the then current term as
follows:

(a) at any time by mutual agreement of the parties.

(b) automatically on the date on which you die or become permanently
incapacitated. “Permanent incapacity” as used herein shall mean mental or
physical incapacity, or both, reasonably determined by the Company based upon a
certification of such incapacity by, in the sole discretion of the Company,
either your regularly attending physician or a duly licensed physician selected
by the Company, rendering you unable to perform substantially all of you duties
hereunder and which appears reasonably certain to continue for at least six
consecutive months without substantial improvement. You shall be deemed to have
“become permanently incapacitated” on the date 30 days after the Company has
determined that you are permanently incapacitated and so notifies you.

 

2



--------------------------------------------------------------------------------

(c) by the Company “with cause”, effective upon delivery of written notice to
you given at any time in the event of any of the following actions by you: (i)
conviction of any felony or any other crime involving moral turpitude, (ii)
fraud against the Company or any of its subsidiaries or theft of or maliciously
intentional damage to the property of the Company or any of their subsidiaries,
(iii) willful or reckless breach of your fiduciary duties to the Company or
willful misconduct as an employee of the Company that results in material
economic detriment to the Company, (iv) neglect or unreasonable refusal to
perform the material duties and responsibilities assigned to you by the Board or
under this Agreement, or (v) breach by you of any provision of this Agreement;
provided, however, that with respect to clauses (iv) and (v) above, in order for
you to be terminated “with cause”, the Company must give you written notice
thereof and such breach shall note have been cured within thirty (30) days of
receipt of such notice.

(d) by the Company if you engage in a Competitive Activity. “Competitive
Activity” shall mean (i) owning, managing, operating or controlling, including
as an employee, partner, officer, director or equity owner (other than as a
nonemployee, nonmanagement stockholder or member or similar equity holder, or
manager or owner of an entity that is a stockholder or member or similar equity
holder of 10% or less of the equity of the subject entity), any business in the
Geographical Areas (as defined) engaged in the design, research, development,
marketing, sale or licensing of products that are substantially similar to or
competitive with those offered by the Company and/or its subsidiaries, (ii)
soliciting the services of any employee of the Company or its subsidiaries on
behalf of any other enterprise or (iii) soliciting business from or attempting
to sell, license or provide the same or similar products or services as are then
provided by the Company and/or its subsidiaries to any existing customer of the
Company. “Geographic Area” means all cities, counties and states of the United
States, and all other countries in which Company (or any of its subsidiaries)
are conducting business at the time.

(e) by the Company “without cause”, effective upon delivery of 45 days’ prior
written notice to you given at any time provided that the Company complies with
all provisions of this Agreement related to severance, vesting of options and
continuation of benefits as set forth herein.

(f) by giving the Company no less than ninety (90) days’ prior written notice of
such termination.

Notwithstanding anything to the contrary, termination of your employment with
the Company under this Section, shall not, in and of itself, be grounds for
termination of your membership on, or your Chairmanship of, the Company’s Board
of Directors.

9. Upon termination of your employment, the Company shall pay to you, within ten
days after the effective date of such termination, an amount equal to your then
Base Salary accrued as of such date plus any unreimbursed expenses then owed by
the Company to you, and you shall not be entitled to any other consideration or
compensation, except as provided in Section 10 below.

 

3



--------------------------------------------------------------------------------

10. Upon termination of your employment by the Company without cause (i.e., for
reasons other than those set forth in Section 8(c) or 8(d)), or upon termination
of your employment with the Company resulting from either (i) a breach by the
Company of any of the payment obligations owed to you as set forth in this
Agreement, or (ii) a breach any material non payment provision of this Agreement
and under (i) or (ii) above, where the Company fails to cure such breach upon
written notice from you of such breach within a reasonable period of time of
such notice, not to exceed thirty (30) business days, the Company shall continue
to pay your Base Salary in accordance with normal payroll procedures for a
period of 12 months from the date of termination.

11. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Rhode Island.

12. All claims for monetary damages between the Company and you with respect to
this Agreement shall be resolved by binding arbitration, with all proceedings
conducted in Providence, Rhode Island, administered under the rules and
regulations of the American Arbitration Association with the Federal Rules of
Evidence applicable in all respects thereto. Neither the Company nor you shall
be limited to arbitration with respect to claims for equitable relief hereunder.
In the event of any dispute arising out of the subject matter of this Agreement,
the prevailing party shall recover, in addition to any other damages assessed,
its attorneys’ fees, legal expenses and court costs incurred in litigating,
arbitrating or otherwise attempting to enforce this Agreement or resolve such
dispute.

13. This Agreement constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements, arrangements and understandings with respect thereto. No
representation, promise, inducement, statement or intention has been made by any
party hereto that is not embodied herein, and no party shall be bound by or
liable for any alleged representation, promise, inducement, or statement not so
set forth herein. In construing this Agreement, no party hereto shall have any
term or provision construed against such party solely by reason of such party
having drafted or written such term or provision.

 

Very truly yours,

KBL Healthcare Acquisition Corp. II

By:

 

 

Accepted and agreed to:

 

Dr. Marlene Krauss

 

4